FOSHEIM, Chief Justice
(dissenting).
The petition of the mother to terminate her parental rights was completely voluntary. She testified that it was freely filed with the understanding that she was asking the court to forever and irrevocably terminate her parental rights. She understood that her child would never be returned to her. The mother had no reservations about what she was doing, but did understand that following her termination, the child would be placed with her sister and brother-in-law in Arizona for adoption. However, it is also true that before the hearing was concluded, the Judge clearly informed the mother that he did not have authority to order where the child would be placed for adoption and that after custody was vested with Social Services, the Court’s jurisdiction would end. The Court was quite correct. It is elementary that a South Dakota Court cannot direct and control adoption proceedings in another State. There was no deception or misrepresentation by either the Court, the Department of Social Services or the State’s Attorney. On the contrary the record reveals that about everything was done that could be done to make the mother’s decision well considered. The Court did place the child in the custody of the Department of Social Services. The Department did transfer the child to Arizona to live with the sister and brother-in-law of the mother as they indicated would be done.
Whether the Filipeks would meet Arizona adoption requirements was an unknown. The Filipeks, on their own, decided against the adoption or even continued custody because they were experiencing marital and parenting problems. That decision was probably made with the knowledge that their personal uncertainties would prevent them from fulfilling the adoption requirements of Arizona. These were possible contingencies which must reasonably have been anticipated at the termination hearing — no assurances to the contrary could have been made as a matter of law.
Furthermore, the change of circumstances in Arizona did not alter the merits of the decision of the Court to terminate the parental rights of the mother. We can assume that the termination decision ultimately rested on the neglect of the mother rather than the voluntary or involuntary nature of the petition. Before the mother came forward with a voluntary termination petition, the Department had commenced a dependency and neglect action against her. An initial hearing had been conducted, which was continued until December 13, 1982. That dependency and neglect action was dismissed when the voluntary petition emerged. The primary significance of the voluntary petition therefore was its indication that the mother was not disputing the claims of child neglect, alleged by the Department.
At the hearing to vacate the order terminating appellant’s parental rights, the court examined the petitions; heard counsels’ arguments; and again determined from the entire record that it was in the best interests of the child that the termination order remain in full force and effect.
It accordingly appears that the decision of the trial court to terminate, rested on facts of neglect independent of the wishes or understanding of the mother. From the *610record, we cannot conclude this decision was clearly erroneous. SDCL 15-6-52(a).
I am authorized to state that WUEST, Circuit Court Judge Acting as a Supreme Court Justice, joins in this dissent.